              Case 21-50263-JTD            Doc 50   Filed 04/16/21   Page 1 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

  In re:                                                     Chapter 11 Case
  WARDMAN HOTEL OWNER, L.L.C.,
                                                             Case No. 21-10023 (JTD)
                               Debtor.

  MARRIOTT HOTEL SERVICES, INC.
  10400 Fernwood Road,
  Bethesda, Maryland 20817                                   Adv. Pro. No. 21-50263 (JTD)

                              Plaintiff,

  -against-

  WARDMAN HOTEL OWNER, L.L.C.
  4747 Bethesda Avenue, Suite 200,
  Bethesda, Maryland 20814

  PACIFIC LIFE INSURANCE COMPANY
  700 Newport Center Drive
  Newport Beach, California 92660

                                Defendants.

                       NOTICE OF COMPLETION OF BRIEFING

       PLEASE TAKE NOTICE that briefing concerning Marriott Hotel Services, Inc.’s Motion

for Mandatory Abstention from Hearing and Remand of Claims Against Pacific Life Insurance

Company Pursuant to 28 U.S.C. § 1334(c)(2) or, in the Alternative, Permissive Abstention and

Remand Pursuant to 28 U.S.C. §§ 1334(c)(1) and 1452(b) (ECF No. 34) (the “Motion”) has been

completed.

       PLEASE TAKE FURTHER NOTICE that the following documents have been filed in

connection with the Motion:

       1.     Marriott Hotel Services, Inc.’s Motion for Mandatory Abstention from Hearing and
              Remand of Claims Against Pacific Life Insurance Company Pursuant to 28 U.S.C.
               Case 21-50263-JTD          Doc 50      Filed 04/16/21   Page 2 of 3




              § 1334(c)(2) or, in the Alternative, Permissive Abstention and Remand Pursuant to
              28 U.S.C. §§ 1334(c)(1) and 1452(b) (Adv. Pro. 21-50263, ECF No. 34, Filed
              3/19/21);

       2.     Pacific Life Insurance Company's Memorandum in Opposition to Marriott Hotel
              Services, Inc.'s Motion for Abstention and Remand (Adv. Pro. 21-50263, ECF No.
              46, Filed 4/1/21);

       3.     Reply to Pacific Life Insurance Company’s Memorandum in Opposition to Marriott
              Hotel Service, Inc.’s Motion for Abstention and Remand (Adv. Pro. 21-50263, ECF
              No. 47, Filed 4/8/21); and

       4.     Request for Oral Argument (Adv. Pro. 21-50263, ECF No. 48, Filed 4/15/21).

              PLEASE TAKE FUTHER NOTICE that, pursuant to Del. Bankr. L.R. 7007-4,

a binder containing copies of this Notice of Completion of Briefing and the documents identified

herein will be delivered to chambers.

Dated: April 16, 2021
       Wilmington, Delaware             MORRIS, NICHOLS, ARSHT, & TUNNELL LLP

                                        By:   /s/ Eric W. Moats
                                              Curtis S. Miller (No. 4583)
                                              Eric W. Moats (No. 6441)
                                              1201 North Market Street, 16th Floor
                                              P.O. Box 1347
                                              Wilmington, DE 19899-1347
                                              Telephone: (302) 351-9412
                                              Email: cmiller@morrisnichols.com
                                                      emoats@morrisnichols.com

                                              -and-

                                              SHEPPARD, MULLIN, RICHTER & HAMPTON
                                              LLP
                                              Ori Katz (admitted pro hac vice)
                                              Four Embarcadero Center, 17th Floor
                                              San Francisco, CA 94111-4109
                                              Phone: (415) 434-9100
                                              Facsimile: (415) 434-3947
                                              Email: okatz@sheppardmullin.com

                                              -and-



                                                -2-
Case 21-50263-JTD   Doc 50     Filed 04/16/21   Page 3 of 3




                       SHEPPARD, MULLIN, RICHTER & HAMPTON
                       LLP
                       Michael T. Driscoll (admitted pro hac vice)
                       30 Rockefeller Plaza
                       New York, NY 10112
                       Telephone: (212) 653-8700
                       Facsimile: (212) 653-8701
                       Email: mdriscoll@sheppardmullin.com

                       -and-

                       SHEPPARD, MULLIN, RICHTER & HAMPTON
                       LLP
                       Jennifer L. Nassiri (admitted pro hac vice)
                       333 South Hope Street, 43rd Floor
                       Los Angeles, CA 90071
                       Telephone: (213) 620-1780
                       Facsimile: (213) 620-1398
                       Email: jnassiri@sheppardmullin.com

                       -and-

                       JENNER & BLOCK LLP
                       Lindsay Harrison (admitted pro hac vice)
                       Alex S. Trepp
                       1099 New York Avenue, N.W.
                       Suite 900, Washington, DC 20001-4412
                       Phone: (202) 639-6000
                       Facsimile: (202) 639-6066
                       Email: lharrison@jenner.com
                       Email: atrepp@jenner.com

                       -and-

                       JENNER & BLOCK LLP
                       Paul Rietema
                       353 N. Clark Street
                       Chicago, IL 60654-3456
                       Phone: (312) 840-7208
                       Facsimile: (312) 840-7308
                       Email: prietema@jenner.com

                       Attorneys for Marriott Hotel Services, Inc.




                         -3-
